t c memo united_states tax_court donald n and rosemarie f merino petitioners v commissioner of internal revenue respondent docket no filed date bernard s mark and richard s kestenbaum for petitioners barry j laterman and paul colleran for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge norman h wolfe pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 all section references are to the internal_revenue_code in effect for the tax years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge wolfe special_trial_judge this case is part of the plastics recycling group of cases for a detailed discussion of the transactions involved in the plastics recycling cases see provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir the facts of the underlying transactions and the sentinel recyclers in this case are substantially identical to those considered in provizer in a notice_of_deficiency dated date respondent determined deficiencies in petitioners' joint federal income taxes for the years and in the respective amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respondent also determined that interest on the deficiencies accruing after date would be calculated pincite percent of the statutory rate under sec_6621 the deficiency_notice refers to sec_6621 this sec_1 was redesignated as sec_6621 by sec c a of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 and repealed by sec b of the omnibus budget reconciliation act of obra publaw_101_239 103_stat_2106 effective for tax returns due after date obra sec d 103_stat_2400 the repeal does not affect the instant case for simplicity we refer to this section as sec_6621 the annual rate of interest under sec_6621 for interest continued in a first amendment to answer respondent asserted additions to tax for negligence for the years and under sec_6653 in the respective amounts of dollar_figure dollar_figure and dollar_figure and for under sec_6653 in the amount of dollar_figure and under sec_6653 in the amount of percent of the interest due on dollar_figure respondent also asserted an addition_to_tax for under sec_6659 for valuation_overstatement in the amount of dollar_figure the parties filed a stipulation of settled issues concerning the adjustments relating to petitioners' participation in the plastics recycling program the stipulation provides petitioners are not entitled to any deductions losses investment credits business energy investment credits or any other tax benefits claimed on their tax returns as a result of their participation in the plastics recycling program the underpayments in income_tax attributable to petitioners' participation in the plastics recycling program are substantial underpayments attributable to tax_motivated_transactions subject_to the increased rate of interest established under sec_6621 formerly sec_6621 this stipulation resolves all issues that relate to the items claimed on petitioners' tax returns resulting from their participation in the plastics recycling program with the exception of petitioners' potential liability for additions to the tax for valuation continued accruing after date equal sec_120 percent of the interest payable under sec_6601 with respect to any substantial_underpayment attributable to tax-motivated transactions the deficiencies for and derived from disallowed credit carrybacks from overstatements under sec_6659 and for negligence under the applicable provisions of sec_6653 with respect to the issue of the addition to the tax under sec_6659 the petitioners do not intend to contest the value of the sentinel recycler or the existence of a valuation_overstatement on the petitioners' returns however petitioners preserve their right to contest the issue of whether sec_6659 is applicable under the facts and circumstances of this case the issues remaining in this case are whether petitioners are liable for the additions to tax for negligence under sec_6653 for the years and and under sec_6653 and for and whether petitioners are liable for the addition_to_tax under sec_6659 for underpayment_of_tax attributable to a valuation_overstatement for findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and attached exhibits are incorporated herein by this reference a the plastics recycling transactions this case concerns petitioners' investment in northeast resource recovery associates northeast a limited_partnership that leased seven sentinel expanded polyethylene epe recyclers the transactions involving the sentinel epe recyclers leased by northeast are substantially identical to those in the clearwater group limited_partnership clearwater the partnership considered in provizer v commissioner supra petitioners have stipulated substantially the same facts concerning the underlying transactions as we found in the provizer case in transactions closely resembling those in the provizer case packaging industries inc pi manufactured and sold seven sentinel epe recyclers to eci corp for dollar_figure each eci corp in turn resold the recyclers to f g corp for dollar_figure each f g corp then leased the recyclers to northeast which licensed the recyclers to fmec corp which sublicensed them back to pi the sales of the recyclers from pi to eci corp were financed with nonrecourse notes approximately percent of the sales_price of the recyclers sold by eci corp to f g corp was paid in cash with the remainder financed through notes these notes provided that percent of the notes were recourse but that the recourse portion of the notes was only due after the nonrecourse portion percent was paid in full all of the monthly payments required among the entities in the above transactions offset each other these transactions were done simultaneously although the recyclers were sold and leased for the above amounts under the structure of simultaneous transactions the fair_market_value of a sentinel epe recycler in was not in excess of dollar_figure pi allegedly sublicensed the recyclers to entities that would use them to recycle plastic scrap the sublicense agreements provided that the end-users would transfer to pi percent of the recycled scrap in exchange for a payment from fmec corp based on the quality and amount of recycled scrap neither pi nor the end-users carried out the terms of the sublicense faithfully in practice those terms regularly were ignored both clearwater and northeast leased sentinel epe recyclers from f g corp and licensed those recyclers to fmec corp apart from leasing and licensing seven recyclers instead of six the underlying transactions involving northeast do not differ in any substantive respect from the clearwater transactions considered in the provizer case for convenience we refer to the series of transactions among pi eci corp f g corp northeast fmec corp and pi as the northeast transactions in addition to the northeast transactions a number of other limited_partnerships entered into transactions similar to the northeast transactions also involving sentinel epe recyclers and sentinel expanded polystyrene eps recyclers we refer to these collectively as the plastics recycling transactions b northeast resource recovery associates northeast is a new york limited_partnership that closed on date richard roberts roberts is the general_partner of northeast a private_placement memorandum for northeast was distributed to potential limited partners reports by f g corp 's evaluators dr stanley m ulanoff ulanoff a marketing consultant and dr samuel z burstein burstein a mathematics professor were appended to the offering memorandum ulanoff owns a 27-percent interest in plymouth equipment associates and a 37-percent interest in taylor recycling associates burstein owns a 605-percent interest in empire associates and a percent interest in jefferson recycling associates like northeast plymouth equipment associates taylor recycling associates empire associates and jefferson recycling associates are partnerships that leased sentinel recyclers burstein also was a client and business_associate of elliot i miller miller the corporate counsel to pi the northeast offering memorandum states that the general_partner will receive fees from northeast in the amount of dollar_figure the offering memorandum further states that the general_partner may retain as additional compensation all amounts not paid as sales commissions or offeree representative fees according to the offering memorandum it was anticipated that percent of the proceeds from the offering--dollar_figure--would be allocated to the payment of sales commissions and offeree representative fees roberts therefore was to receive a minimum of dollar_figure and up to dollar_figure from northeast the offering memorandum lists significant business and tax risk factors associated with an investment in northeast specifically the offering memorandum states there is a substantial likelihood of audit by the internal_revenue_service irs and the purchase_price paid_by f g corp to eci corp probably will be challenged as being in excess of fair_market_value northeast has no prior operating history the general_partner has no prior experience in marketing recycling or similar equipment the limited partners have no control_over the conduct of northeast's business there is no established market for the sentinel epe recyclers there are no assurances that market prices for virgin resin will remain at their current costs per pound or that the recycled pellets will be as marketable as virgin pellets and certain potential conflicts of interest exist the sentinel epe recycler had a nuts and bolts or manufacturing cost of dollar_figure it was a simple batch type machine designed to grind expanded polyethylene foam and film into a densified form called popcorn that could be further processed to produce resin pellets suitable for some uses in the plastics industry the sentinel epe recycler was incapable of recycling low density polyethylene by itself and had to be used in connection with grinders extruders and pelletizers operation of the sentinel epe recycler was performed by low wage factory help with minimal training the sentinel epe recyclers the offering memorandum notes that such purchase_price i sec_3 the basis for computing the regular investment and energy tax_credits to be claimed by the partnership and that if a challenge by the internal_revenue_service with respect to the fair_market_value of the sentinel recyclers were successfully made all or part of the regular investment and energy tax_credits would be lost were placed with end-users that did not have sufficient amounts of scrap ever to pay off the notes on the machines there is no evidence that fmec corp ever made payments to end-users although on occasion pi made some payments for scrap produced by end- users although the offering memorandum represented that the sentinel epe recycler was a unique machine it was not specially designed systems for densifying polyethylene and polystyrene were commercially available prior to from such companies as cumberland engineering division of john brown plastics machinery and the nrm corp ranging in price from dollar_figure to dollar_figure other plastics recycling machines available during included the foremost densilator nelmor weiss densification system regenolux buss-condux plastcompactor and cumberland granulator see provizer v commissioner tcmemo_1992_177 the regenolux for example was fully capable of recycling expanded polyethylene or polystyrene and worked better than either the sentinel epe or eps recycler it sold for dollar_figure in c richard roberts roberts is a businessman and the general_partner in northeast and many other limited_partnerships that leased and licensed sentinel epe recyclers he also is a 9-percent shareholder in f g corp the corporation that leased the recyclers to northeast from through roberts maintained the following office address with raymond grant grant the sole owner and president of eci corp grant roberts investment banking tax sheltered investments fifth avenue suite new york new york grant was instrumental in the hiring of ulanoff as an evaluator of the plastics recycling transactions the two had met on a cruise roberts and grant together have been general partners in other investments prior to the northeast transactions roberts and grant were clients of the accounting firm h w freedman co freedman co harris w freedman freedman a certified_public_accountant c p a and the named partner in freedman co was the president and chairman of the board_of f g corp he also owned percent of a sentinel epe recycler freedman co prepared the partnership returns for eci corp f g corp and northeast it also provided tax services to john d bambara bambara bambara is the 100-percent owner of fmec corp as well as its president treasurer clerk and director he his wife and his daughter also owned directly or indirectly percent of the stock of pi d petitioners and their introduction to northeast resource recovery associates petitioners resided in tenafly new jersey at the time their petition was filed hereafter reference to petitioner in the singular denotes donald n merino petitioner earned a master's degree in industrial engineering in and a ph d in managerial economics in he has been a licensed professional engineer in industrial engineering and has been a member of the american institute of industrial engineers the american society of mechanical engineers and the national society of professional engineers petitioner's professional experience includes employment with standard brands exxon corp mobil corp mobil and the celanese corp celanese at mobil petitioner worked as a financial analyst a project manager for distribution facilities and as a senior consultant for marketing and distribution in mobil's international division in the latter capacity he was employed in analysis of the economics of the oil business petitioner left mobil after years and in joined celanese where he remained employed through the tax years in issue petitioner started at celanese as manager of the hydrocarbons planning group of the company which was the largest merchant buyer of ethylene in the united_states celanese's primary business concerned hydrocarbons--plastics chemicals and fibers according to petitioner at one point celanese was the 100th largest corporation in the united_states and had revenues of approximately dollar_figure billion celanese subscribed to services provided by nearly every major forecasting entity including arthur d little inc the stanford research institute and data resources inc it budgeted approximately dollar_figure annually for consultants and purchased a broad range of reports celanese also subscribed to numerous magazines and trade publications such as chemical reporter modern plastics plastics world and plastics technology in or celanese participated in a series of conferences presented by the department of energy doe in connection with the national energy policy plan when the doe published one of the periodic updates of the national energy policy plan concerning energy projections in date celanese held internal seminars analyzing the report and circulated internal reports commenting on its conclusions as manager of the hydrocarbons planning group at celanese petitioner forecasted prices for crude_oil ethylene and related products and helped establish a purchasing pattern for ethylene and propylene subsequent positions held by petitioner included director of the celanese chemical co worldwide director of chemicals plastics and specialties for celanese corporate director of new business development director of the quality program and director of strategic business development petitioner was at various times responsible for the planning and economics of plastics petrochemicals chemicals and capital expenditures and new business ventures in two of his positions petitioner had responsibilities related to the budgeting and appropriation of funds for new materials and equipment such as extruders and machinery to manufacture plastics in through a nominee petitioner acquired a 24-percent interest in two limited_partnership units in northeast for dollar_figure as a result of petitioner's investment in northeast on their return petitioners claimed an operating loss in the amount of dollar_figure and investment tax and business energy credits totaling dollar_figure petitioners carried back a total of dollar_figure in unused business energy credits to their and returns respondent disallowed petitioners' claimed operating loss and credits related to northeast in full petitioner learned of the plastics recycling transactions and northeast from a personal friend norman lewis lewis who was a c p a lewis was considering the plastics recycling transactions for some of his clients and he asked petitioner to examine the proposal petitioner agreed to do so and lewis sent him the offering materials for northeast and another plastics recycling partnership before and after reviewing the offering materials petitioner spoke to roberts petitioner questioned whether pi was a real company and whether it had a real petitioner's nominee was norman lewis lewis lewi sec_4 acquired a 421050-percent interest in northeast for dollar_figure petitioners therefore indirectly owned an approximately percent interest in northeast percent x percent percent petitioners' interest in northeast generated dollar_figure in investment tax_credits and dollar_figure in business energy credits however their business_energy_credit was subject_to limitation in the amount of dollar_figure the record does not reveal the respective amounts of the claimed carrybacks to petitioners' and returns machine petitioner told roberts if you have a demonstration of this and i'm going to do this i certainly understand the economics i understand what you're trying to do but i want to see it working he explained i would never invest in anything unless i saw it roberts suggested that petitioner visit the pi plant in hyannis massachusetts and arranged a date for him to visit pi was located near a house on cape cod where petitioners vacationed at the time at pi petitioner spent the first hour to two hours in bambara's office discussing and examining samples of plastics products made by pi bambara asked petitioner to sign a secrecy agreement and sort of twisted his arm a little bit about nondisclosure and things like that after signing the agreement petitioner was allowed to tour the plant petitioner recalled that the pi representatives were a little uncomfortable that somebody that knew plastics technology and plastics economics was going to visit the plant and were very reluctant to give me any information according to petitioner the pi representatives refused to give petitioner any of the information that he asked for such as company records purportedly because petitioner was there to perform due diligence and was not an investor petitioner viewed a demonstration of the machine which he recalled as follows what they did was they took the plastic scrap that they were manufacturing and ran it through one of the machines made the popcorn material had a very small-barrelled extruder they ran it through the extruder and they took the pellets that came out of the extruder and they put it back in the process which was very difficult to do by the way because they used cyclone feeding so getting the pellets back in the process wasn't easy petitioner observed at the demonstration it worked you know on the scale that they gave everything worked attorneys from the law firm of windels marx davies ives wmdi visited the pi plant on the same day as petitioner wmdi prepared the offering memorandum tax opinion and other legal documents for all of the plastics recycling partnerships including northeast during a lunch break petitioner asked the attorneys some questions about the legal aspects of the venture such as whether the transactions qualified for the recently enacted safe-harbor leasing provisions of sec_168 petitioner knew that the government was not happy with nonrecourse leveraged_lease transactions and he considered the northeast transaction to be a classic leveraged_lease deal after lunch petitioner questioned bambara particularly with respect to factors bearing on the price of resin which he purportedly considered the crucial part of the economics of this deal petitioner understood that pi purchased resin at a volume discount but bambara did not indicate the amount of the discount petitioner also learned that because pi received resin shipments by truck instead of rail it paid a penalty that petitioner estimated at about a 4-cent per pound penalty in addition pi was not in a good location trucks had difficulty getting in and out especially during the summer and therefore it also paid a location differential that petitioner estimated at several cents per pound petitioner also questioned bambara about the sources of pi's recyclable scrap petitioner testified that in his view it's difficult to make money in plastics recycling you need to have enough product in terms of the volume petitioner understood from bambara that pi's customers purchased plastic foam from an average of to suppliers consequently petitioner reasoned if the machines went to those suppliers it was not only pi's volume that could supply those machines but also two or three or four other suppliers could supply that petitioner also understood from bambara that pi had been working on the machine for a long time and had been using it in practice to confirm this claim petitioner allegedly spoke to one of his cape cod neighbors who worked in pi's machine shop in hyannis petitioner claims that he understood from his neighbor that pi first began working on the sentinel epe recycler under a prior president at pi and that it had been using the machine in practice petitioner recalled being satisfied that the sentinel epe recycler was unique because it recycled to 2-pound low density polyethylene foam he recalled i was surprised that they could do this the to 2-pound i read pretty much all the literature i f somebody else had had a machine that did to 2-pound low density polyethylene foam you would have seen an article in one of the you know whatever modern plastics or technology whatever petitioner stated that he was familiar with the foremost densilator regenolux buss-condux plastcompactor and cumberland granulator he attended a number of plastics shows and pretty much all those companies advertised their goods to celanese also celanese had a technical laboratory where it had pretty much just about every plastics machine grinder and piece of equipment that you can imagine to test for their customers including basically all the machines mentioned petitioner asserted that he questioned the testing facility personnel about pi's reputation the sentinel epe recycler and other machines petitioner used the projections in the northeast offering memorandum to run a series of sort of back of the envelope calculations to see whether or not the business made any sense from an economic standpoint he described the northeast transaction as basically a closed loop deal which is very important to the economics of this petitioner analyzed the economics from both a full equity basis and a cash_basis in so doing he did not give any consideration to the manufacturing costs of the recycler petitioner explained manufacturing costs per se of this particular item is only a small part of the economics in this particular case i didn't really think it had much relevance to the decision petitioner claims that after analyzing the projections on an equity and cash_basis he concluded that the economics of the transaction made sense petitioner explained his consideration of the fair_market_value of the sentinel epe recycler as follows when i looked at the price of the machine and the business deal i looked at it as a business deal from a business perspective it's not just the price of the machine it's really the price of the business deal of which the machine is one part of it so when you looked at it you didn't look at it to see whether or not it costs dollar_figure or dollar_figure to build the machine you looked to see whether or not the overall economics justified that kind of investment and made sense so it was really a systems or a group look at the whole thing when asked for his assessment of the fair_market_value of the machine petitioner replied as part of the overall system it was worth the million dollars that was in the prospectus however petitioner claimed that he could not properly place a value on the sentinel epe recycler if considered in isolation from the overall system price difficulties arose soon after petitioner invested in northeast he recalled that even though the price of crude_oil continued to rise during the latter part of and into the next year the price of low density polyethylene actually decreased petitioner visited pi to inquire about the machines during his summer vacation trips to cape cod but became very discouraged after about maybe a year and a half or years into this deal he gave up after that point because then it really became apparent that the price of crude_oil was really declining petitioners never made a profit in any year from their participation in northeast opinion we have decided a large number of the plastics recycling group of cases provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir concerned the substance of the partnership transaction and also the additions to tax see also singer v commissioner tcmemo_1997_325 gottsegen v commissioner tcmemo_1997_314 greene v commissioner tcmemo_1997_296 kaliban v commissioner tcmemo_1997_271 sann v commissioner tcmemo_1997_259 and cases cited therein the majority of these cases like the present case raised issues regarding additions to tax for negligence and valuation_overstatement we have found the taxpayers liable for such additions to tax in all but one of the opinions to date on these issues in provizer v commissioner supra a test case for the plastics recycling group of cases this court found that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure held that the clearwater transaction was a sham because it lacked economic_substance and a business_purpose upheld the sec_6659 addition_to_tax for valuation_overstatement since the underpayment of taxes was directly related to the overstatement of the value of the sentinel epe recyclers and held that losses and credits claimed with respect to clearwater were attributable to tax-motivated transactions within the meaning of sec_6621 in reaching the conclusion that the clearwater transaction lacked economic_substance and a business_purpose this court relied heavily upon the overvaluation of the sentinel epe recyclers although petitioners have not agreed to be bound by provizer they have stipulated that their investment in the sentinel epe recyclers in this case is similar to the investment described in provizer v commissioner supra the underlying transactions in this case and the sentinel epe recyclers purportedly leased by northeast are the same type of transactions and same type of machines considered in provizer v commissioner supra based on the entire record in this case including the extensive stipulations testimony of respondent's experts and petitioner's testimony we hold that the northeast transaction was a sham and lacked economic_substance in reaching this conclusion we rely heavily upon the overvaluation of the sentinel epe recyclers respondent is sustained on the question of the underlying deficiencies we note that petitioners have explicitly conceded this issue in the stipulation of facts and stipulation of settled issues filed shortly before trial the record plainly supports respondent's determinations regardless of such concession for a detailed discussion of the facts and the applicable law in a substantially identical case see provizer v commissioner supra a sec_6653 a --negligence respondent asserted the additions to tax for negligence under sec_6653 and for and under sec_6653 for the years and in an amended answer because these additions to tax were raised for the first time in an amended answer respondent has the burden_of_proof rule a 103_tc_170 102_tc_596 sec_6653 for and and sec_6653 for impose an addition_to_tax equal to percent of the underpayment if any part of an underpayment_of_tax is due to negligence or intentional disregard of rules or regulations sec_6653 for imposes an addition_to_tax equal to percent of the interest payable with respect to the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would employ under the circumstances 85_tc_934 the question is whether a particular taxpayer's actions in connection with the transactions were reasonable in light of his experience and the nature of the investment or business see 60_tc_728 when considering the negligence addition_to_tax we evaluate the particular facts of each case judging the relative sophistication of the taxpayers as well as the manner in which they approached their investment mcpike v commissioner tcmemo_1996_46 compare spears v commissioner tcmemo_1996_ with zidanich v commissioner tcmemo_1995_382 petitioners contend that they were reasonable in claiming deductions and credits with respect to northeast they maintain that petitioner conducted a good_faith investigation of the northeast transaction and did not merely rely on the offering memorandum or other materials supplied by the investment vendor petitioners further assert that they reasonably expected to make a profit from northeast because plastic is an oil derivative and the united_states was experiencing a so-called oil crisis during the latter 1970's and early 1980's petitioner's educational background and professional experience should have enabled him to make a reasonable and informed assessment of the sentinel epe recycler and the northeast transaction his own testimony is that he reviewed the offering memorandum repeatedly visited pi and viewed a demonstration of the machine spoke with members of wmdi roberts bambara and celanese personnel and analyzed the economics of the transaction however the record in this case particularly the basic sham nature of the transaction undermines critical aspects of petitioner's testimony and analysis and does not support the conclusions he purportedly reached with respect to the sentinel epe recycler and the northeast transaction petitioner's investigation of the transaction was inadequate the northeast offering memorandum warned northeast had no prior operating history management of northeast's business was dependent upon the general_partner who had no prior experience in marketing recycling or similar equipment the general_partner had other business commitments that required a substantial portion of his time the general_partner was required to devote only such time to northeast as he in his absolute discretion deemed necessary the limited partners had no control_over the conduct of northeast's business and there was no established market for the sentinel epe recyclers in addition pi faced added costs because it shipped resin by truck instead of rail and because pi was in an inconvenient location with high costs for supplies to some extent these added costs were offset by a volume discount pi purportedly received on its resin purchases however bambara did not tell petitioner the amount of the discount nor for that matter did he tell petitioner how much pi paid in added costs as a location differential the pi representatives refused to provide petitioner with any of the records or information that he requested ostensibly because he was doing due diligence and was not an investor petitioner testified that he did not find this refusal odd yet petitioner was visiting pi as a potential investor roberts arranged for his visit because petitioner would never invest in anything unless he saw it moreover petitioner had signed a secrecy agreement and the offering memorandum disclosed that pi did not intend to seek patent protection petitioner knew from experience that it's difficult to make money in plastics recycling even for a preeminent corporation such as celanese the business risk factors listed in the offering memorandum pi's high costs petitioner's knowledge of the basic difficulty in making money in plastics recycling and the uncooperative attitude of the pi personnel in simply refusing to furnish any information concerning corporate finance or actual operating costs should have raised serious questions in petitioner's mind about the financial and economic viability of northeast petitioner failed to show that the sentinel epe recycler was unique petitioner claims that he concluded that the sentinel epe recycler was unique because it could recycle 1-to-2 pound density polyethylene he testified at that time--this is august of 1981--i was not aware and neither were any of the people i talked to aware of any machines that recycled low density polyethylene down in the and pound range i specifically asked people who were knowledgeable in the area whether they knew of anybody in that area that anybody had produced and the answer was no so i felt that from a technology standpoint that pi had worked on something unique petitioner acknowledged that he was familiar with other plastics recycling machines such as the foremost densilator buss condux plastcompactor cumberland granulator and the regenolux nonetheless he contends that he understood from celanese personnel that there was no recycler comparable to the sentinel epe recycler and that he was unaware of any advertisements or articles pertaining to any comparable machines in any of the plastics industry trade journals however respondent's expert witnesses richard s lindstrom lindstrom and steven grossman grossman testified otherwise lindstrom who consulted in plastics and plastics equipment at arthur d little inc from until testified that there were available in commercial units that could be purchased for dollar_figure or less that were totally equal to the sentinel epe recycler in function product quality and capacity grossman who has a ph d in polymer science and engineering and was at the time a professor of plastics engineering at the university of massachusetts-lowell testified that the sentinel epe recycler represented no new technology to the plastics recycling industry at the time of its offering and that comparable and more efficient technology was available to recycle film foam polyethylene scrap see gottsegen v commissioner tcmemo_1997_314 provizer v commissioner tcmemo_1992_177 consistent with this expert testimony petitioners stipulated that information published prior to the plastics recycling transactions indicated that several machines capable of densifying low density materials were already on the market in moreover the northeast offering memorandum disclosed that fmec could encounter significant competition and that pi did not intend to apply for a patent for protection against appropriation and use by others consequently any unique capabilities of the sentinel epe recycler were subject_to appropriation and any competitive advantage derived therefrom would likely have been short lived as an experienced business executive petitioner knew or should have known that in the absence of patent protection even if pi's machine had possessed advantageous design capabilities those capabilities would soon have been incorporated into the designs of competitors if the characteristics of the pi machine had been of significant commercial value the offering memorandum also disclosed that competition could adversely affect the amount of additional rent which the recyclers are anticipated to produce this admission undermines petitioner's argument for a purported fair_market_value for the machine based upon a projected stream of royalty income see provizer v commissioner supra in his testimony petitioner did not directly address this matter of competition affecting the allegedly anticipated flow of income petitioner's argument concerning valuation of the recycler erroneously requires acceptance of a sham_transaction as though it were valid with respect to the fair_market_value of the recycler petitioner claims that he did not view the investment as a purchase of the machines standing alone and that he did not look at it to see whether or not it costs dollar_figure or dollar_figure to build the machine instead he looked to see whether or not the overall economics justified that kind of investment and made sense petitioner asserted that the sentinel epe recycler could not be valued in isolation from the northeast transactions but within the context of said transactions he concluded that it was worth dollar_figure however as petitioners stipulated the fair_market_value of a sentinel epe recycler was not in excess of dollar_figure in respondent's expert lindstrom testified that prices of commercially available machines that were similar to the sentinel epe recycler were in the range of dollar_figure in an example of a machine that provided equivalent capability of recycling polyethylene and polystyrene film and foam waste according to respondent's expert grossman was the foremost densilator which had been available since and sold for approximately dollar_figure in petitioner testified that he was familiar with the foremost densilator as well as other plastics recycling machines in view of the gross disparity in the prices of such other machines and the sentinel epe recycler petitioner's purported valuation estimate was not reasonable petitioner's testimony to the effect that the sentinel epe recycler was worth dollar_figure within the context of the artificial northeast transactions is specious petitioner's refusal to value the epe recycler by itself and his insistence on valuing it only as part of an overall system amounts to considering the sham_transaction as though it were a valid transaction in his calculations of value petitioner allows an investment_credit of percent of dollar_figure and allows depreciation on the basis of the same inflated value he treats the nonrecourse loans as though they were enforceable loans in his discussion he ignores all possibility of competition from users of machines purchased for dollar_figure or less in short petitioner's valuation of the overall system is based on an artificial inflation of values in isolation from real-world prices or influences as the rapid collapse of the sham_transaction demonstrated the epe machines were grossly overvalued by comparison with similar machinery the carmagnola reports in support of the reasonableness of his valuation estimate petitioner submitted into evidence preliminary reports prepared for respondent by ernest d carmagnola carmagnola the president of professional plastic associates carmagnola had been retained by the irs in to evaluate the sentinel epe and eps recyclers in light of what he described as the fantastic values placed on the recyclers by the owners based on limited information available to him at that time carmagnola preliminarily estimated that the value of the sentinel epe recycler was dollar_figure however after additional information became available to him carmagnola concluded in a signed affidavit dated date that the machines actually had a fair_market_value of not more than dollar_figure each in the fall of we accord no weight to the carmagnola reports submitted by petitioners the projected valuations therein were based on inadequate information research and investigation and were subsequently rejected and discredited by their author in one preliminary report carmagnola states that he has a serious concern of actual profit of a sentinel epe recycler and that to determine whether the machines actually could be profitable he required additional information from pi carmagnola also indicates that in preparing the report he did not have information available concerning research_and_development costs of the machines and that he estimated those costs in his valuations of the machines respondent rejected the carmagnola reports and considered them unsatisfactory for any purpose and there is no indication in the record that respondent used them as a basis for any determinations in the notice_of_deficiency even so counsel for petitioners obtained copies of these reports and urge that they support the reasonableness of the value reported on petitioners' return not surprisingly counsel for petitioners did not call carmagnola to testify in this case but preferred instead to rely solely upon his preliminary ill-founded valuation estimates carmagnola has not been called to testify in any of the plastics recycling cases before us the carmagnola reports were a part of the record considered by this court and reviewed by the court_of_appeals for the sixth circuit in the provizer case where we held the taxpayers negligent we find in this case as we have found previously that the reports prepared by carmagnola are unreliable and of no consequence the oil pricing argument petitioner testified that he reasonably expected to make an economic profit from northeast and that speculation regarding crude_oil prices was the critical factor in his decision to invest he indicated that the price of plastic is directly proportional to the price of crude_oil and that when he invested in northeast the prevailing opinion in both the public and private sectors was that due to the so-called oil crisis the price of crude_oil was going to increase significantly as evidence of such speculation petitioners placed into the record several articles from modern plastics dated date date and date and an energy projections report from the doe published in date the prefatory overview to the doe report however cautioned about the tremendous uncertainties underlying energy projections and warned that the projections in the report do not constitute any sort of blueprint for the future reflective of such uncertainties the date modern plastics article contemplated resin price hikes while the date article predicted a leveling of prices market disruptions and an industrywide shakeout in contrast to petitioner's testimony respondent's expert grossman explained that the price of plastics materials is not directly proportional to the price of oil in his report grossman stated that less than percent of crude_oil is utilized for making plastics materials and that studies have shown that a increase in crude_oil prices results in only a to increase in the cost of plastics products an even greater disparity was reported in the date article from modern plastics which stated a rule-of thumb unproven by cost-accounting but apparent from price history is that with every dollar_figure barrel hike for saudi marker crude the per-pound price of ethylene increases by about half a cent emphasis added indeed petitioner recalled that during the latter part of and for some months thereafter while the price of crude_oil rose the price of low density polyethylene actually decreased petitioners' reliance on 99_tc_132 affd sub nom 28_f3d_1024 10th cir and rousseau v united_states 71a aftr 2d ustc par big_number e d la is misplaced in the krause case the taxpayers invested in limited_partnerships whose investment objectives concerned enhanced oil recovery eor technology the krause opinion states that during the late 1970's and early 1980's the federal government adopted specific programs to aid research_and_development of eor technology in holding that the taxpayers in the krause case were not liable for the negligence additions to tax this court noted that one of the government's expert witnesses acknowledged that investors may have been significantly and reasonably influenced by the energy price hysteria that existed in the late 1970's and early 1980's to invest in eor technology krause v commissioner supra pincite similarly in rousseau v united_states supra the district_court rejected the negligence additions to tax because inter alia the property underlying the investment was equipment capable of producing ethanol which was widely considered at that time to be a viable fuel alternative to oil and its potential for profit was apparent in the present case however as explained by respondent's expert grossman and the date modern plastics article submitted by petitioners the price of plastics materials is not directly proportional to the price of oil the krause and rousseau cases involved ventures in which the so-called oil crisis provided a reasonable basis for the respective taxpayers' decisions to invest eor was in the forefront of national policy and the media during the late 1970's and 1980's and ethanol was widely considered to be a viable fuel alternative to oil in contrast there is no showing in the record of this case that the so-called energy crisis would provide a reasonable basis for petitioners' investing in recycling of polyethylene particularly in the machinery here in question accordingly we do not consider petitioners' arguments with respect to the krause and rousseau cases applicable petitioners also cite a number of cases in which courts rejected the negligence additions to tax because the taxpayers reasonably relied upon offering materials and or qualified expert advice mollen v united_states aftr 2d ustc par big_number d ariz brifman v commissioner tcmemo_1992_375 gralnek v commissioner tcmemo_1989_433 butler v commissioner tcmemo_1985_613 however we are not convinced that petitioner placed a great deal of reliance on the offering materials the record shows that petitioner did not give due consideration to many of the caveats and warnings contained in the offering memorandum particularly the business risk factors and pi's express disregard for patent protection with respect to expert advice petitioner's own testimony is the only account in the record regarding any discussions he had with others and he did not adequately relate the substance of any advice he may have received the record does not convince us that petitioner reasonably relied upon the offering memorandum or any expert advice accordingly we consider petitioners' reliance on the mollen brifman gralnek and butler cases misplaced conclusion in view of petitioner's educational background and extensive experience in plastics and the nature and extent of his investigation he learned or should have learned that the sentinel epe recycler was not unique and not worth in excess of dollar_figure and that northeast lacked economic_substance and had no potential for profit petitioner's self-serving testimony to the contrary is not credible and this court is not required to accept it as true 338_f2d_602 9th cir affg 41_tc_593 99_tc_202 87_tc_74 snyder v commissioner tcmemo_1995_ sacks v commissioner tcmemo_1994_217 affd 82_f3d_918 9th cir in contrast the reports of respondent's experts lindstrom and grossman which reach opposite conclusions from petitioner's are reasonable and persuasive and the testimony of these experts is supported by other portions of the record see gottsegen v commissioner tcmemo_1997_314 provizer v commissioner tcmemo_1992_177 under the circumstances of this case petitioners failed to exercise due care in claiming a large loss deduction and tax_credits with respect to northeast on their federal_income_tax returns for the years and the direct reductions claimed on petitioners' tax returns for those years from the investment tax_credits alone equaled percent of their cash investment therefore like the taxpayers in provizer v commissioner supra except for a few weeks at the beginning petitioners never had any money in the northeast transaction the record shows that petitioner was on notice that the northeast transaction was a sham_transaction primarily intended to generate tax benefits and that his decision to invest was tax driven not economically driven see 118_f3d_184 4th cir affg tcmemo_1996_167 we hold upon consideration of the entire record that petitioners are liable for the negligence additions to tax under sec_6653 for and and under sec_6653 and for respondent is sustained on this issue b section 6659--valuation overstatement in the amended answer respondent asserted that petitioners were liable for the sec_6659 addition_to_tax on the portion of their underpayment attributable to valuation_overstatement because the sec_6659 addition_to_tax was raised for the first time in the amended answer respondent has the burden_of_proof rule a vecchio v commissioner t c pincite bagby v commissioner t c pincite a graduated addition_to_tax is imposed when an individual has an underpayment_of_tax that equals or exceeds dollar_figure and is attributable to a valuation_overstatement sec_6659 d a valuation_overstatement exists if the fair_market_value or adjusted_basis of property claimed on a return equals or exceed sec_150 percent of the amount determined to be the correct amount sec_6659 if the claimed valuation exceed sec_250 percent of the correct value the addition is equal to percent of the underpayment sec_6659 petitioners claimed tax benefits including investment tax_credits and business energy credits based on a purported value of dollar_figure for each sentinel epe recycler petitioners concede that the fair_market_value of a sentinel epe recycler in was not in excess of dollar_figure therefore if disallowance of petitioners' claimed tax benefits is attributable to such valuation_overstatement petitioners are liable for the sec_6659 addition_to_tax at the rate of percent of the underpayment_of_tax attributable to the tax benefits claimed with respect to northeast petitioners contend that respondent erroneously failed to waive the sec_6659 addition_to_tax sec_6659 authorizes respondent to waive all or part of the addition_to_tax for valuation_overstatement if taxpayers establish that there was a reasonable basis for the adjusted bases or valuations claimed on the returns and that such claims were made in good_faith respondent's refusal to waive a sec_6659 addition_to_tax is reviewable by this court for abuse_of_discretion krause v commissioner t c pincite abuse_of_discretion has been found in situations where respondent's refusal to exercise such discretion is arbitrary capricious or unreasonable see 91_tc_1079 82_tc_989 haught v commissioner tcmemo_1993_58 we note initially that there is no showing in the record that petitioners timely requested a waiver we are reluctant to find that respondent abused any discretion in this case when respondent was not timely requested to exercise it and there is no direct evidence of any abuse of administrative discretion haught v commissioner supra cf wynn v commissioner tcmemo_1995_609 klieger v commissioner tcmemo_1992_734 however we do not decide this issue solely on petitioners' failure timely to request a waiver but instead we have considered the issue on its merits petitioners urge that petitioner did all that one could reasonably be expected to do in deciding on the valuation claimed on their tax_return however as we explained above in finding petitioners liable for the negligence additions to tax petitioner's purported conclusion with respect to the fair_market_value of the sentinel epe recycler was not reasonable in view of his extensive knowledge and experience in plastics and the resources readily available to him petitioner learned or should have learned that the sentinel epe recycler was not worth in excess of dollar_figure in in support of their contention that they acted reasonably petitioners cite 22_f3d_1001 10th cir revg tcmemo_1993_23 and rousseau v united_states 71a aftr 2d ustc par big_number e d la however we consider the mauerman case and the rousseau case for the same reasons discussed supra distinguishable in mauerman the court_of_appeals for the tenth circuit held that the commissioner had abused discretion for not waiving a sec_6661 addition_to_tax like sec_6659 a sec_6661 addition_to_tax may be waived by the commissioner if the taxpayer demonstrates that there was reasonable_cause for his underpayment and that he acted in good_faith sec_6661 the taxpayer in mauerman reasonably relied upon independent attorneys and accountants for advice as to whether payments were properly deductible or capitalized in the present case however the record fails to establish that petitioner reasonably relied upon any independent expert advice none of the persons that petitioner purportedly spoke with testified in this case and petitioner's self-serving testimony is unpersuasive consequently we consider petitioners' reliance on the mauerman and rousseau cases inapplicable for the same reasons that we held petitioners negligent supra we hold that petitioners did not have a reasonable basis for the adjusted_basis or valuation claimed on their tax_return with respect to the investment in northeast the record in this case does not establish an abuse_of_discretion on the part of respondent but supports respondent's position we hold that respondent's refusal to waive the sec_6659 addition_to_tax in this case is not an abuse_of_discretion petitioners are liable for the sec_6659 addition_to_tax at the rate of percent of the underpayment_of_tax attributable to the disallowed tax benefits respondent is sustained on this issue decision will be entered under rule
